DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 26-54 are pending.
Claims 1-25 have been cancelled.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

The limitations of claim 53 that recite(s) 
“means for carrying out the apparatus as defined in the preceding claim 26” is being treated in accordance with 112(f) because 
(1) the claim limitation uses the phrase “means for”
(2) the “means for” modified by functional language
(3) the phrase “means for” is not modified by sufficient structure, material or acts for achieving the specified function.

Upon review of the Specification, the corresponding structure can be found on figure 1, and paragraphs [0117-0125].  Therefore, the examiner concludes that the limitations meet the requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-32 and 34-54 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (Pub. No.: 20220150676 A1), Pub. No.: 20220150676 A1 is claiming priority of provisional-application US 62844727, hereinafter LIM, in view of PARK (Pub. No.: US 20180014327 A1), hereinafter PARK.

With respect to claim 26, LIM teaches An apparatus comprising: 
a processor comprising logic and circuitry configured (pages 12-13, processor comprising logic and circuitry) to cause a Next Generation Vehicle to Everything (V2X) (NGV) wireless communication station (STA) to (pages 1, 34, Next Generation Vehicle to Everything (V2X) (NGV)): 
generate an NGV Physical Layer (PHY) Protocol Data Unit (PPDU) (pages 1, 18-19, NGV PPDU) comprising an NGV preamble (page 35, NGV preamble), the NGV preamble comprising a non High- Throughput (non-HT) Short Training Field (L-STF) (pages 30, 35, figures 2, 3), a non-HT Long Training Field (L-LTF) after the L-STF (pages 30, 35, figures 2, 3), a non-HT Signal (L-SIG) field after the L-LTF (pages 30, 35, figures 2, 3), and an NGV Signal (NGV-SIG) field after the L-SIG field (pages 30, 35, figures 2, 3), the NGV-SIG field comprising a version field configured to identify a version of the NGV PPDU (pages 30, 35, figures 2, 3); and 
transmit the NGV PPDU over a wireless communication channel (page 36, when 11bd transmit a signal by using the above-described frame structure); and 
a memory to store information processed by the processor (page 12, memory).  

LIM does not explicitly teach a Repeated L-SIG (RL-SIG) field after the L-SIG field.  

However, PARK teaches a Repeated L-SIG (RL-SIG) field after the L-SIG field (fig. 1, [0056]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of PARK, a Repeated L-SIG (RL-SIG) field after the L-SIG field, into the teachings of LIM, in order to improve protection mechanism to prevent a collision due to simultaneous transmissions of STAs (PARK, [0005]).

With respect to claim 27, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the NGV-SIG field is immediately after the L-SIG field (pages 30, 35, figures 2, 3).

LIM does not explicitly teach Repeated L-SIG (RL-SIG) field.  

However, PARK teaches a Repeated L-SIG (RL-SIG) field (fig. 1, [0056]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of PARK, a Repeated L-SIG (RL-SIG) field, into the teachings of LIM, in order to improve protection mechanism to prevent a collision due to simultaneous transmissions of STAs (PARK, [0005]).

With respect to claim 28, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the NGV preamble comprises a first NGV- SIG field immediately after the L-SIG field (pages 30, 35, figures 2, 3), and a second NGV-SIG field after the first NGV-SIG field (pages 30, 35, figures 2, 3).

LIM does not explicitly teach Repeated L-SIG (RL-SIG) field.  

However, PARK teaches a Repeated L-SIG (RL-SIG) field (fig. 1, [0056]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of PARK, a Repeated L-SIG (RL-SIG) field, into the teachings of LIM, in order to improve protection mechanism to prevent a collision due to simultaneous transmissions of STAs (PARK, [0005]).

With respect to claim 29, the combination of LIM and PARK teaches the method of claim 28.  LIM teaches wherein the first NGV-SIG field comprises the version field (pages 30, 35, figures 2, 3).

With respect to claim 30, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the NGV preamble comprises a plurality of NGV-SIG fields after the L-SIG field (pages 30, 35, figures 2, 3).

LIM does not explicitly teach Repeated L-SIG (RL-SIG) field.  

However, PARK teaches a Repeated L-SIG (RL-SIG) field (fig. 1, [0056]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of PARK, a Repeated L-SIG (RL-SIG) field, into the teachings of LIM, in order to improve protection mechanism to prevent a collision due to simultaneous transmissions of STAs (PARK, [0005]).

With respect to claim 31, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the NGV preamble comprises a single NGV-SIG symbol (pages 30, 35, figures 2, 3).

With respect to claim 32, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the NGV preamble comprises a repetition of the NGV-SIG field (pages 30, 35, figures 2, 3).

With respect to claim 34, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the NGV-SIG field and the NGV PPDU as set forth above.

LIM does not explicitly teach Modulation and Coding Scheme (MCS) information.  

However, PARK teaches Modulation and Coding Scheme (MCS) information ([0059, 0297]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of PARK, Modulation and Coding Scheme (MCS) information, into the teachings of LIM, in order to improve protection mechanism to prevent a collision due to simultaneous transmissions of STAs (PARK, [0005]).

With respect to claim 35, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the NGV-SIG field comprises coding information corresponding to an encoding of the NGV PPDU (page 18).

With respect to claim 36, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the NGV preamble comprises an NGV STF (NGV-STF) after the NGV-SIG field (page 35).

With respect to claim 37, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the NGV preamble comprises an NGV LTF (NGV-LTF) after the NGV-STF field (page 35).

With respect to claim 38, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the NGV PPDU comprises a data field after the NGV-SIG field (page 35).

With respect to claim 39, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the L-STF, the L-LTF, and the L-SIG field are configured for decoding by non-NGV STAs, and the NGV-SIG field is configured for decoding by NGV STAs (pages 25, 31, 35).

With respect to claim 40, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the wireless communication channel comprises a 10 Megahertz (MHz) channel (page 32).

With respect to claim 41, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the wireless communication channel comprises a 20 Megahertz (MHz) channel (page 32).

With respect to claim 42, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the wireless communication channel comprises two 10 Megahertz (MHz) channels (page 33).

With respect to claim 43, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the wireless communication channel comprises two duplicate 10 Megahertz (MHz) channels (page 33).

With respect to claim 44, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the NGV PPDU comprises a broadcast NGV PPDU (pages 18-19).

With respect to claim 45, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the wireless communication channel is in a 5.9 Gigahertz (GHz) wireless communication frequency band (page 32).

With respect to claim 46, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the wireless communication channel is in a wireless communication frequency band between 5.85 Gigahertz (GHz) and 5.925GHz (page 32).

With respect to claim 47, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches wherein the wireless communication channel is in a Dedicated Short Range Communications (DSRC) band (page 33).

With respect to claim 48, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches a radio to transmit the NGV PPDU (pages 12, 18-19).

With respect to claim 49, the combination of LIM and PARK teaches the method of claim 26.  LIM teaches comprising one or more antennas connected to the radio, and another processor to execute instructions of an operating system (page 12).

With respect to claim 50, LIM teaches A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause a Next Generation Vehicle to Everything (V2X) (NGV) wireless communication station (STA) to: 
generate an NGV Physical Layer (PHY) Protocol Data Unit (PPDU) (pages 1, 18-19, NGV PPDU) comprising an NGV preamble (page 35, NGV preamble), the NGV preamble comprising a non High- Throughput (non-HT) Short Training Field (L-STF) (pages 30, 35, figures 2, 3), a non-HT Long Training Field (L-LTF) after the L-STF (pages 30, 35, figures 2, 3), a non-HT Signal (L-SIG) field after the L-LTF (pages 30, 35, figures 2, 3), and an NGV Signal (NGV-SIG) field after the L-SIG field (pages 30, 35, figures 2, 3), the NGV-SIG field comprising a version field configured to identify a version of the NGV PPDU (pages 30, 35, figures 2, 3); and 
transmit the NGV PPDU over a wireless communication channel (page 36, when 11bd transmit a signal by using the above-described frame structure).

LIM does not explicitly teach a Repeated L-SIG (RL-SIG) field after the L-SIG field.  

However, PARK teaches a Repeated L-SIG (RL-SIG) field after the L-SIG field (fig. 1, [0056]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of PARK, a Repeated L-SIG (RL-SIG) field after the L-SIG field, into the teachings of LIM, in order to improve protection mechanism to prevent a collision due to simultaneous transmissions of STAs (PARK, [0005]).

With respect to claim 51, this claim recites the apparatus of claim 28, and it is rejected for at least the same reasons.

With respect to claim 52, this claim recites the apparatus of claim 39, and it is rejected for at least the same reasons.

With respect to claim 53, LIM teaches An apparatus comprising:
means for causing a Next Generation Vehicle to Everything (V2X) (NGV) wireless communication station (STA) to generate an NGV Physical Layer (PHY) Protocol Data Unit (PPDU) comprising an NGV preamble by (pages 30, 35, figures 2, 3):
generating in the NGV preamble a non High- Throughput (non-HT) Short Training Field (L-STF) (pages 30, 35, figures 2, 3), generating in the NGV preamble a non-HT Long Training Field (L-LTF) after the L-STF (pages 30, 35, figures 2, 3), generating in the NGV preamble a non-HT Signal (L-SIG) field after the L-LTF (pages 30, 35, figures 2, 3), and generating in the NGV preamble an NGV Signal (NGV-SIG) field after the L-SIG field (pages 30, 35, figures 2, 3), the NGV-SIG field comprising a version field configured to identify a version of the NGV PPDU (pages 30, 35, figures 2, 3); and 
means for causing the NGV STA to transmit the NGV PPDU over a wireless communication channel (page 36, when 11bd transmit a signal by using the above-described frame structure).

LIM does not explicitly teach generating in the NGV preamble a Repeated L-SIG (RL-SIG) field after the L-SIG field.  

However, PARK teaches generating in the NGV preamble a Repeated L-SIG (RL-SIG) field after the L-SIG field (fig. 1, [0056]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of PARK, generating in the NGV preamble a Repeated L-SIG (RL-SIG) field after the L-SIG field, into the teachings of LIM, in order to improve protection mechanism to prevent a collision due to simultaneous transmissions of STAs (PARK, [0005]).

With respect to claim 54, this claim recites the apparatus of claim 32, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190342796 A1; “Lepp”, ([0060])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469